Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 1 of 34 Page ID #:96



  1   STEPHANIE FORMAN, ESQ.; STATE BAR NO.: 195757
      CHARLES D. MAY, ESQ.; STATE BAR NO.: 129663
  2   ROGER W. BACKLAR, ESQ.; STATE BAR NO.: 225277
      ERIC B. KUNKEL, ESQ.; STATE BAR NO. 150841
  3
        THARPE & HOWELL, LLP
  4   15250 Ventura Blvd., Ninth Floor
       Sherman Oaks, California 91403
  5   (818) 205-9955; (818) 205-9944 fax
      E-Mail: sforman@tharpe-howell.com
  6   E-Mail: cmay@tharpe-howell.com
      E-Mail: rbacklar@tharpe-howell.com
  7   E-Mail: ekunkel@tharpe-howell.com
  8   Attorneys for Defendants, LOWE’S HOME CENTERS, LLC, MARVIN R.
      ELLISON and LEVI RENDEROS
  9
 10                       UNITED STATES DISTRICT COURT
 11          CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION
 12

 13   JOHN BIRKE, an individual,            Case No.: 2:20-cv-09242 (SVW (AGRx)
                                            [Assigned to District Judge Stephen V.
 14                    Plaintiff,           Wilson; Magistrate Judge Alicia G.
                                            Rosenberg]
 15   v.
                                            [Los Angeles County Superior Court Case
 16 LOWE’S HOME CENTERS, LLC, a             No.: 20CHCV00510]
    North Carolina limited liability
 17 company, d.b.a. LOWE’S; DOES 1-         NOTICE OF MOTION AND MOTION
    100, inclusive,                         BY DEFENDANT LOWE’S HOME
 18                                         CENTERS, LLC, TO DISMISS
                       Defendants.
 19                                         COMPLAINT PURSUANT TO RULES
                                            12(B)(6), 12(D) OF THE FEDERAL
 20                                         RULES OF CIVIL PROCEDURE;
                                            MEMORANDUM OF POINTS AND
 21                                         AUTHORITIES IN SUPPORT
 22
                                            THEREOF

 23                                         Date:       November 16, 2020
                                            Time:       1:30 p.m.
 24                                         Crtrm:      10A
 25                                         [Declarations of Stephanie Forman and
                                            Robert Cuevas, Request for Judicial
 26                                         Notice, Notice of Lodging of Digital Video
                                            Evidence and Appendix of Exhibits served
 27                                         and filed concurrently herewith]
 28
                                            -1-
             MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                          Case No.: 2:20-cv-09242
                                       Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 2 of 34 Page ID #:97



                                         1         TO THE COURT, ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                                         2         PLEASE TAKE NOTICE THAT, on November 16, 2020, at 1:30 p.m. in
                                         3   Courtroom 10A of the above-entitled Court, defendant LOWE’S HOME CENTERS,
                                         4   LLC, (“Lowe’s”) will move this Court for an order dismissing the complaint by
                                         5   plaintiff JOHN BIRKE (“Birke”) pursuant to Rules 12(b)(6) and 12(d) of the Federal
                                         6   Rules of Civil Procedure, on the ground that plaintiff’s causes of action for fraud,
                                         7   public nuisance, and negligence per se fail to state claims upon which relief can be
                                         8   granted.
                                         9         This motion is made following efforts of defense counsel to conduct the
                                        10   conference of counsel required by Local Rule 7-3, beginning on October 8, 2020, in
                                        11   order to meet and confer regarding the issues raised by this motion in advance of filing.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                        12   Pursuant to Federal Rule of Civil Procedure 81(c)(2)(C), defendant is required to file
                                        13   his responsive pleading no later than October 15, 2020, seven days after removal.
                                        14         This motion is based upon this Notice, the accompanying Memorandum of
                                        15   Points and Authorities, the Declarations of Stephanie Forman and Robert Cuevas,
                                        16   Request for Judicial Notice, Notice of Lodging of Digital Video Evidence and
                                        17   Appendix of Exhibits served and filed concurrently herewith, all pleadings, papers and
                                        18   records on file herein, any opposition hereto, any reply papers submitted in support
                                        19   hereof, and any evidence and oral argument presented at the time of hearing.
                                        20

                                        21   Dated: October 14, 2020                       THARPE & HOWELL, LLP
                                        22
                                                                                     By:         /s/ Stephanie Forman
                                        23                                                 STEPHANIE FORMAN
                                        24                                                 CHARLES D. MAY
                                                                                           ROGER W. BACKLAR
                                        25                                                 ERIC B. KUNKEL
                                        26
                                                                                           Attorneys for Defendant, LOWE’S
                                                                                           HOME CENTERS, LLC,
                                        27
                                                                                           MARVIN R. ELLISON
                                                                                           and LEVI RENDEROS
                                        28
                                                                                        -2-
                                                        MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                     Case No.: 2:20-cv-09242
                                       Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 3 of 34 Page ID #:98



                                         1                                            TABLE OF CONTENTS
                                         2                                                                                                                       Page(s)
                                         3   I.     INTRODUCTION ............................................................................................. 1
                                         4   II.    FACTUAL ALLEGATIONS OF THE COMPLAINT .................................... 2
                                         5          A.       Allegations Relating to the Incident ....................................................... 2
                                         6          B.       Allegations in Support of Birke’s First Cause of Action for Fraud........ 3
                                         7          C.       Allegations in Support of Birke’s Cause of Action for Public
                                         8
                                                             Nuisance .................................................................................................. 4

                                         9
                                                    D.       Allegations in Support of Birke’s Cause of Action for Negligence
                                                             Per Se. ..................................................................................................... 4
                                        10   III.   AUTHORITY AND LEGAL STANDARD ..................................................... 4
                                        11
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                             IV.    ARGUMENT .................................................................................................... 5
    THARPE & HOWELL, LLP




                                        12          A.       The Order Birke Relies on Does Not Call Upon Lowe’s to
                                        13
                                                             Enforce It................................................................................................. 5

                                        14
                                                    B.       Nonetheless, had the Emergency Order Pressed Lowe’s into
                                                             Service to Enforce its Requirements, Lowe’s would be Immune
                                        15
                                                             from Liability. ......................................................................................... 6

                                        16
                                                             1.       The Order Birke Relies on Was Promulgated and Issued
                                                                      Pursuant to the California Emergency Services Act. ................... 6
                                        17                   2.       The CESA Confers Immunity on Both the Government and
                                        18
                                                                      Private Persons Impressed into Service Due to an
                                                                      Emergency. ................................................................................... 7
                                        19                            a.        The CESA Immunizes the Government from
                                        20
                                                                                Liability for Acts or Omissions Relating to the
                                                                                Quelling of an Emergency.................................................. 7
                                        21                            b.        That Same Immunity Is Extended to a Private Person
                                        22
                                                                                Called Upon to Carry Out Measures Intended to
                                                                                Quell an Emergency. .......................................................... 9
                                        23                            c.        It Follows Lowe’s Is Immune from Civil Liability
                                        24
                                                                                for any Damages Plaintiff Claims. ................................... 10

                                        25
                                                                      d.        Immunity Is Compelled by Other Considerations. .......... 12

                                        26
                                                    C.       the Same Reasons Birke Cannot Base His Claims on the Order of
                                                             the County Department of Public Health. ............................................. 12
                                        27          D.       Lowe’s Is Not Liable for Harm Caused by the Intentional Acts of
                                        28
                                                             Third Parties Absent Notice Such Harm Was Likely to Occur. ........... 13
                                                                                                           i
                                                      MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                       Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 4 of 34 Page ID #:99



                                             TABLE OF CONTENTS: (continued)                                                                               Page(s)
                                         1

                                         2              1.       The Harm Birke Claims Resulted from Intentional Acts by
                                         3
                                                                 a Third Party and Therefore Invokes the Analysis
                                                                 Applicable to Such Acts. ............................................................ 13
                                         4              2.       Whether One Is Liable for Wrongful Acts by Third Parties
                                         5
                                                                 Turns on Whether It Has Reasonable Cause to Anticipate
                                                                 Them. .......................................................................................... 13
                                         6              3.       Lowe’s Had No Reasonable Cause to Anticipate the Act in
                                         7
                                                                 Question, Nor Birke’s Behavior in Provoking It. ....................... 15

                                         8
                                                  E.    Birke’s Fails to State a Cause of Action for Fraud. .............................. 15

                                         9
                                                        1.       Birke has not and cannot Allege Facts Showing a Causal
                                                                 Connection Between his Alleged Reliance and the Harm he
                                        10
                                                                 Claims. ........................................................................................ 15

                                        11
                                                        2.       Birke Fails to Allege any Misrepresentations of Fact and
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                                                 any Justifiable Reliance on Them............................................... 17
    THARPE & HOWELL, LLP




                                        12                       a.        Birke Must Allege a Specific Statement of Fact to
                                        13
                                                                           Be Able to Justifiably Rely on It. ..................................... 17

                                        14
                                                                 b.        Further, Whether There Was Justifiable Reliance
                                                                           May Be Decided as a Matter of Law, and Requires a
                                        15
                                                                           Consideration of the Plaintiff’s Knowledge,
                                                                           Education and Experience. ............................................... 17
                                        16                       c.        Lowe’s Announcement That Customer Health and
                                        17
                                                                           Safety Was a Priority Is Not Actionable, Especially
                                                                           in Light of Birke’s Membership in the California
                                        18
                                                                           Bar. ................................................................................... 18

                                        19
                                                                 d.        The Claim Lowe’s Posted Signs Stating It Complied
                                                                           with All “Recommendations” to Protect Its
                                        20
                                                                           Customers and Employees Is Likewise Not
                                                                           Actionable......................................................................... 19
                                        21              3.       Given These Defects, Birke’s Claim for Punitive Damages
                                        22
                                                                 Also Fails. ................................................................................... 20

                                        23
                                                  F.    Birke’s Claim for Public Nuisance Fails to State a Cause of
                                                        Action. ................................................................................................... 20
                                        24              1.       Plaintiff has not Pled the Existence of an Actionable
                                        25
                                                                 Nuisance...................................................................................... 21

                                        26
                                                        2.       A Plaintiff Must Allege a Special Injury, and Birke Has
                                                                 Not Done So................................................................................ 22
                                        27              3.       Birke’s Claims for Attorney’s Fees and Punitive Damages
                                        28
                                                                 Also Fail...................................................................................... 23
                                                                                                    - ii -
                                                    MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                Case No.: 2:20-cv-09242
                                       Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 5 of 34 Page ID #:100



                                              TABLE OF CONTENTS: (continued)                                                                                 Page(s)
                                          1

                                          2        G.      Birke’s Claim for Negligence Per Se Fails to State a Cause of
                                          3
                                                           Action. ................................................................................................... 23

                                          4
                                              V.   CONCLUSION ............................................................................................... 25

                                          5

                                          6

                                          7

                                          8

                                          9
                                         10

                                         11
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                         12

                                         13

                                         14

                                         15

                                         16

                                         17

                                         18

                                         19
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                                      - iii -
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                 Case No.: 2:20-cv-09242
                                   Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 6 of 34 Page ID #:101



                                        1                                                TABLE OF AUTHORITIES
                                        2                                                                                                                          Page(s)
                                        3   Cases
                                        4   City of Arcadia v. U.S. Envt’l. Prot. Agency, 411 F.3d 1103 (9th Cir.
                                               2005) ........................................................................................................................ 5
                                        5
                                            Alliance Mortgage Co. v. Rothwell
                                        6      10 Cal.4th 1226 (1995) .......................................................................................... 17
                                        7   Ambriz v. Kelegian
                                              146 Cal.App.4th 1519 (2007) ................................................................................ 13
                                        8
                                            Anderson Union High Sch. Dist. v. Shasta Secondary Home Sch., 4
                                        9     Cal.App.5th 262 (2016) ........................................................................................... 9
                                       10   Ann M. v. Pac. Plaza Shopping Center
                                              6 Cal.4th 666 (1993) .............................................................................................. 14
                                       11
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                            Ballistereri v. Pacifica Police Dept., 901 F.2d 696 (9th Cir. 1988)............................. 5
    THARPE & HOWELL, LLP




                                       12
                                            Beck Dev. Co. v. S. Pac. Trans. Co.,
                                       13     44 Cal.App.4th 1160 (1996) .................................................................................. 21
                                       14   Beckwith v. Dahl
                                              205 Cal.App.4th 1039 (2012) ................................................................................ 15
                                       15
                                            Birke v. Oakwood Worldwide, 169 Cal.App.4th 1540 (2009) ................................... 22
                                       16
                                            Brown v. Mortensen
                                       17      51 Cal.4th 1052, 1057 (2011) ................................................................................ 12
                                       18   Daniels-Hall v. Nat’l Educ. Ass’n
                                              629 F.3d 992 (9th Cir. 2010) ................................................................................... 6
                                       19
                                            Duarte v. Zachariah
                                       20     22 Cal.App.4th 1652 (1994) .................................................................................. 25
                                       21   Elsner v. Uveges
                                               34 Cal.4th 915 (2004) ............................................................................................ 23
                                       22
                                            Forney v. Hopkins
                                       23     2009 U.S. Dist. LEXIS 145863 (D. Mont. Mar. 26, 2009) ................................... 16
                                       24   Gentry v. eBay, Inc.
                                               99 Cal.App.4th 816 (2002) ................................................................................... 16
                                       25
                                            Gentry v. eBay, Inc.
                                       26      99 Cal.App.4th at 835 ........................................................................................... 17
                                       27   Goehring v. Chapman Univ. 121 Cal.App.4th 353 (2004) ........................................ 15
                                       28
                                                                                                             iv
                                                        MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                    Case No.: 2:20-cv-09242
                                       Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 7 of 34 Page ID #:102



                                              TABLE OF AUTHORITIES: (continued)                                                                                    Page(s)
                                          1

                                          2   Guido v. Koopman
                                                1 Cal.App.4th 837 (1991) ...................................................................................... 17
                                          3
                                              Hasso v. Hapke
                                          4     227 Cal.App.4th 107 (2014) .................................................................................. 17
                                          5   Herbert v. Regents of Univ. of Cal.
                                                26 Cal.App.4th 782 (1994) .................................................................................... 24
                                          6
                                              Hutcherson v. Alexander
                                          7     264 Cal.App.2d 126 (1968) ................................................................................... 20
                                          8   Jazzabi v. Allstate Ins Co.
                                                 278 F.3d 979, 982 (9th Cir. 2002) ........................................................................... 5
                                          9
                                              Joyce v. Ford Motor Co.
                                         10      198 Cal.App.4th 1478 (2011) .................................................................................. 9
                                         11   Kempton v. City of Los Angeles
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221




                                                165 Cal.App.4th 1344 (2008) ................................................................................ 22
    THARPE & HOWELL, LLP




                                         12
                                              Kentucky Fried Chicken of Cal., Inc. v. Superior Court, 14 Cal.4th 814
                                         13     (1997)..................................................................................................................... 14
                                         14   Kerins v. Hartley
                                                27 Cal.App.4th 1062 (1994) .................................................................................. 24
                                         15
                                              Kizer v. Co. of San Mateo
                                         16      53 Cal.3d 139 (1991) ....................................................................................... 20, 22
                                         17   LaBadie v. State of Cal.
                                                208 Cal.App.3d 1366 (1989) ................................................................................... 8
                                         18
                                              Lim v. The TV Corp. Int’l
                                         19      99 Cal.App.4th 684 (2002) .............................................................................. 16, 19
                                         20   Lind v. San Luis Obispo
                                                 109 Cal. 340 (1895) ............................................................................................... 22
                                         21
                                              Macy’s Cal., Inc. v. Superior Court
                                         22     41 Cal.App.4th 744 (1995) .................................................................................... 24
                                         23   Morley v. Walker
                                                175 F.3d 756 (9th Cir. 1999) ................................................................................... 5
                                         24
                                              Mother Cobb’s Chicken Turnovers v. Fox
                                         25     10 Cal.2d 203 (1937) ............................................................................................. 20
                                         26   People ex rel. Busch v. Projection Room Theater
                                                17 Cal.3d 42 (1976) ............................................................................................... 21
                                         27
                                              Philipson & Simon v. Gulsvig, 154 Cal.App.4th 347 (2007) ............................... 15, 16
                                         28
                                                                                                            -v-
                                                          MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                      Case No.: 2:20-cv-09242
                                       Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 8 of 34 Page ID #:103



                                              TABLE OF AUTHORITIES: (continued)                                                                                Page(s)
                                          1

                                          2   Potter v. Firestone Tire & Rubber Co.
                                                 6 Cal.4th 965 (1993) .............................................................................................. 24
                                          3
                                              Quigley v. Garden Valley Fire Prot. Dist.,
                                          4     7 Cal.5th 798 (2019) ................................................................................................ 5
                                          5   Quiroz v. Seventh Ave. Center, 140 Cal.App.4th 1256 (2006)................................... 23
                                          6   Reid v. Google, Inc.
                                                 50 Cal.4th 512 (2010) ............................................................................................ 14
                                          7
                                              Robinson Helicopter Co. v. Dana Corp.
                                          8     34 Cal.4th 979 (2004) ............................................................................................ 15
                                          9   Rochlis v. Walt Disney Co.
                                                19 Cal.App.4thh 201 (1993) .................................................................................. 16
                                         10
                                              Swedberg v. Marotzke
                                         11     339 F.3d 1139 (9th Cir. 2003) ................................................................................. 5
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                         12   Thousand Trails, Inc. v. Cal. Reclamation Dist. No. 17, 124 Cal.App.4th
                                                450 (2004).......................................................................................................... 8, 11
                                         13
                                              Toland v. Sunland Housing Group, Inc.
                                         14      18 Cal.4th 253 (1998) ............................................................................................ 24
                                         15   Turner v. Anheuser-Busch, Inc.
                                                 7 Cal.4th 1238 (1994) ............................................................................................ 17
                                         16
                                              Wilson v. Houston Funeral Home
                                         17      42 Cal.App.4th 1124 (1996) .................................................................................. 17
                                         18   Xechem v. Bristol-Myers Squibb Co.
                                                 372 F.3d 899 (7th Cir. 2004) ................................................................................... 5
                                         19
                                              Statutes
                                         20
                                              Cal. Civil Code § 3294 ............................................................................................... 20
                                         21
                                              Cal. Civil Code § 3479 ............................................................................................... 20
                                         22
                                              Cal. Civil Code § 3493 ............................................................................................... 21
                                         23
                                              Cal. Civil Code § 1710 ............................................................................................... 16
                                         24
                                              Cal. Civil Code § 51 ................................................................................................... 12
                                         25
                                              Cal. Code of Civil Procedure § 1021.5 ...................................................................... 22
                                         26
                                              Cal. Government Code § 11342.600 .......................................................................... 24
                                         27
                                              Cal. Government Code § 8572 ..................................................................................... 9
                                         28
                                                                                                          - vi -
                                                         MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                     Case No.: 2:20-cv-09242
                                       Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 9 of 34 Page ID #:104



                                              TABLE OF AUTHORITIES: (continued)                                                                           Page(s)
                                          1

                                          2   Cal. Government Code § 8655 ..................................................................................... 7
                                          3   Cal. Government Code § 8657(a) ........................................................................... 9, 10
                                          4   Cal. Government Code §§ 8550 et seq. ........................................................................ 6
                                          5   Cal. Government Code §§ 8555-8557 .......................................................................... 9
                                          6   Cal. Evidence Code § 230 .......................................................................................... 23
                                          7   Cal. Evidence Code § 669 .......................................................................................... 23
                                          8   Cal. Evidence Code § 669(a) ...................................................................................... 23
                                          9   Cal. Evidence. Code § 669(a)(3) ................................................................................ 23
                                         10   Federal Rules of Evidence § 801(d)(2)....................................................................... 16
                                         11   Treatises
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                         12   BALLENTINE’S LAW DICTIONARY (Lexis-Nexis 2010) ................................................. 9
                                         13   RESTATEMENT (SECOND) OF TORTS § 538A ............................................................... 17
                                         14

                                         15

                                         16

                                         17

                                         18

                                         19
                                         20

                                         21

                                         22

                                         23

                                         24

                                         25

                                         26

                                         27

                                         28
                                                                                                      - vii -
                                                         MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                     Case No.: 2:20-cv-09242
Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 10 of 34 Page ID #:105



   1                 MEMORANDUM OF POINTS AND AUTHORITIES
   2   I.    INTRODUCTION
   3         In this opportunistic lawsuit for fraud, public nuisance and negligence per se
   4   spawned by the COVID-19 pandemic and the alleged failure to properly combat it,
   5   plaintiff John Birke runs afoul of a host of barriers precluding him from ever
   6   recovering relief.
   7         Birke’s complaint wrongly asserts Lowe’s violated executive orders by
   8   allowing a customer in the store without a face covering, despite the fact the executive
   9   orders in effect imposed no duty on Lowe’s to enforce them. Moreover, Birke ignores
  10   the fact that Lowe’s is immune from liability in this case. That immunity, passed by
  11   the Legislature 50 years ago when it empowered the Governor to declare a state of
  12   emergency, was deliberately intended to shelter persons like Lowe’s in their attempts
  13   to carry out or comply with such emergency orders issued by the State. In addition,
  14   the harm claimed by Birke springs not from Lowe’s alleged violation of any
  15   emergency order, but from the intentional act of a third party and therefore will not
  16   support liability. Lowe’s had no legal duty to prevent the conduct in question.
  17         Further, Birke’s claims for fraud, public nuisance and negligence per se fail of
  18   their own accord. Birke does not allege he suffered any actual damage, and the
  19   representations alleged are too vague, general and indefinite to be actionable.
  20   Moreover, Birke does not allege any injury to himself arising from the alleged
  21   nuisance different in kind from that suffered by the public. The alleged harm was
  22   instead the result of a third-party intentional tort and therefore did not arise from either
  23   Birke’s reliance on any representation by Lowe’s or the alleged public nuisance of
  24   allowing an unmasked customer in the store. Lastly, Birke’s claim for negligence per
  25   se fails for want of any identified law to define the duty owed, and because he can
  26   neither rely on executive orders to support it, nor make the showing required to recover
  27   for fear of contracting COVID-19. The Court should therefore dismiss Birke’s suit.
  28   ///
                                                    -1-
                MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                             Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 11 of 34 Page ID #:106



                                        1   II.   FACTUAL ALLEGATIONS OF THE COMPLAINT
                                        2         A.     Allegations Relating to the Incident
                                        3         Birke premises his suit on an incident which occurred on June 28, 2020, in the
                                        4   Lowe’s store on Topanga Canyon Boulevard in West Hills. Forman Dec. (“FOR.”),
                                        5   Ex. A, 1:22-27. Birke claims he encountered an unidentified male customer not
                                        6   wearing a face covering, in “violation” of Governor Newsom’s executive order. Id.,
                                        7   Ex. A, 1:26-2:2. He alleges the Governor issued an executive order on June 18, 2020,
                                        8   requiring residents to wear a mask inside a business open to the public. Id., 5:17-23.
                                        9         According to Birke, the unknown customer was standing in an aisle Birke
                                       10   intended to walk through. Rather than avoid the man, Birke confronted him, asking:
                                       11   “How did you get in here without a mask?” Id., 6:8-13. Birke continued to harangue
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   him, declaring: “You have to have a mask on in here.” Id., 6:13-14. When the other
                                       13   customer rebuked him, Birke, a licensed attorney, pressed on, lecturing him that he
                                       14   was “violating California law,” and that he would inform an employee. Id., 6:14-16.1
                                       15         Instead of continuing with his shopping, Birke went to the front of the store to
                                       16   find an employee who would force the other customer to don a mask or leave. Id.,
                                       17   6:19-20. He claims he approached two employees and asked them to call a manager,
                                       18   but they did not. Id., 6:20-23. Rather than take a different path to his destination, wait
                                       19   for the other customer to leave the area, or simply leave the store, Birke continued his
                                       20   quest to bring the other customer to heel by looking for another employee to intercede,
                                       21   all the “while keeping an eye on the … [other customer’s] location.” Id., 6:24-27.
                                       22         His shopping long since abandoned, and allegedly finding no employee to
                                       23   intercede, Birke called 911.       Id., 6:20. “Almost immediately” afterward, he
                                       24   “encountered the [other customer] in an aisle.” Id., 6:27. Birke asserts the man walked
                                       25   to within approximately two feet of him and spat in his face. Id., 7:1-2. The man
                                       26

                                       27   1
                                              In addition to being an attorney himself, Birke is a plaintiff well known to the courts
                                       28   in this State. FOR., 2:24-3:3. He has filed at least 12 lawsuits and was himself
                                            declared a nuisance in one of them. Id., Ex. B.
                                                                                        -2-
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 12 of 34 Page ID #:107



                                        1   allegedly turned to a Lowe’s employee and complained Birke was bothering him. Id.,
                                        2   7:4-6. Birke claims this employee refused to call a manager. Id., 7:6-8. Birke admits
                                        3   the other customer then headed toward an exit, and that he continued to pursue him,
                                        4   as he is able to describe specific actions the other customer thereafter took and the fact
                                        5   he put on a mask at one point. Id., 7:9-17.
                                        6         The unknown customer then allegedly “confronted” Birke again. Id., 7:16-19.
                                        7   When a Lowe’s employee approached, Birke asked him to call the police. Id., 7:19-
                                        8   23. The employee supposedly told Birke he was not allowed to call the police and
                                        9   advised the two they needed to move away from each other. Id., 7:22-24. “Several
                                       10   minutes later, the … [other customer] left the store ….” Id., 7:24. Despite that fact,
                                       11   Birke again asked the employee to call the police and refused to leave until the police
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   to arrived. Id., 8:2-5. After waiting a few more minutes, Birke left for a nearby police
                                       13   station to make a report. Id., 8:4-6. However, it was closed. Id., 8:5-7.2
                                       14         B.     Allegations in Support of Birke’s First Cause of Action for Fraud
                                       15         Birke alleges “LOWE’S advertises to the public that ‘… [its] customers’ health
                                       16   is … [its] priority during the COVID-19 virus,” and “broadcast over the public address
                                       17   system at the Store that its customers’ health and safety is its priority.” Id., 2:16-19;
                                       18   5:6-8; 6:4-7. He claims he relied on that “misrepresentation,” but it proved to be false
                                       19   because Lowe’s did not enforce the Mask Order. Id., 8:27-9:10. He asserts that
                                       20   Lowe’s personnel allowed a person allegedly “violating the law to roam as he
                                       21   pleased,” and to commit a possibly lethal assault and battery against him. Id., 2:23-27.
                                       22         Birke alleges he “saw notices at the entrance that LOWE’S complied with all
                                       23   recommendations regarding protecting its customers and employees from COVID-
                                       24   19.” Id., 5:26-6:1. He claims he entered the store in reliance on them, given his
                                       25

                                       26
                                            2
                                              The video evidence does not support Birke’s allegations. It shows it was Birke who
                                            confronted the other customer and stalked him throughout the store, and that he was
                                       27   in the store for the better part of an hour. FOR., 3:4-15. Lowe’s furnishes the Court
                                            with the video to assist the Court with its evaluation of Lowe’s motion and that of the
                                       28   other defendants. (See Notice of Lodging of Digital Evidence and CDROM submitted
                                            therewith). As noted, the Court is empowered to consider it under Rule 12(d).
                                                                                        -3-
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 13 of 34 Page ID #:108



                                        1   knowledge of the COVID-19 pandemic and its dangers. Id., 6:1-3. In the latter
                                        2   respect, he asserts he is an asthmatic with diminished lung capacity. Id., 5:14-17. He
                                        3   alleges the notices were false and he relied on them to his detriment. Id., 9:4-10:5.
                                        4          C.    Allegations in Support of Birke’s Cause of Action for Public
                                        5                Nuisance
                                        6          Birke asserts the actions of Lowe’s in allowing an individual to enter its store
                                        7   without a face covering, despite knowledge members of the public might have the
                                        8   COVID-19 virus, created a noxious condition amounting to a public nuisance. Id.,
                                        9   10:16-11:4. He alleges that condition was specially injurious to him because he was
                                       10   “assaulted and battered in … [Lowe’s] store in a way that significantly increased his
                                       11   likelihood of contracting COVID-19 ….” Id., 11:5-9. He further alleges Lowe’s has
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   failed to take reasonable steps to abate the condition at its premises, and avers he is
                                       13   entitled to a permanent injunction requiring Lowe’s do so. Id., 11:17-21.
                                       14          D.    Allegations in Support of Birke’s Cause of Action for Negligence
                                       15                Per Se.
                                       16          Birke relies on “public health Executive Orders issued by Governor Newsom
                                       17   on June 22, 2020, and earlier by Los Angeles Mayor Eric Garcetti” which allegedly
                                       18   required the wearing of masks in public without exception, to posit a claim for
                                       19   negligence per se. Id., 12:6-9. He claims the “orders” have the force and effect of law
                                       20   and were “designed to protect all persons in California by stemming the uncontrolled
                                       21   spread of the novel coronavirus.” Id., 12:10-13. He alleges Lowe’s violated the
                                       22   “laws” by not enforcing these orders Id., 12:13-17. He further alleges he was within
                                       23   the class of persons intended to be protected by the “laws” and that the harm he
                                       24   suffered is the kind of harm they were intended to prevent. Id., 12:23-13:2.
                                       25   III.   AUTHORITY AND LEGAL STANDARD
                                       26          A Rule 12(b)(6) motion to dismiss may be brought on the ground that a
                                       27   complaint fails to state a claim upon which relief can be granted. It provides a
                                       28   mechanism for dismissing a claim for want of a cognizable theory, or where
                                                                                       -4-
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 14 of 34 Page ID #:109



                                        1   insufficient facts are pled. See Ballistereri v. Pacifica Police Dept., 901 F.2d 696, 699
                                        2   (9th Cir. 1988). Ordinarily, a motion to dismiss pursuant to Rule 12(b)(6) cannot be
                                        3   used to raise an affirmative defense. Xechem v. Bristol-Myers Squibb Co., 372 F.3d
                                        4   899, 901 (7th Cir. 2004). However, when the plaintiff has included allegations in the
                                        5   complaint that disclose some absolute defense or bar to recovery, a motion to dismiss
                                        6   is appropriate. Sams v. Yahoo! Inc., 713 F.3d 1175, 1179 (9th Cir. 2013). Statutory
                                        7   immunity is just such an affirmative defense under the substantive law of California.
                                        8   See Quigley v. Garden Valley Fire Prot. Dist., 7 Cal.5th 798, 809-10, 815 (2019).
                                        9   Since state law affirmative defenses constitute substantive law in a suit in diversity,
                                       10   Jazzabi v. Allstate Ins Co., 278 F.3d 979, 982, 982, fn.7 (9th Cir. 2002), a party may
                                       11   raise a defense of immunity arising under state law in a motion to dismiss. Morley v.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Walker, 175 F.3d 756, 759 (9th Cir. 1999).
                                       13         Further, Rule 12(d) provides: “If, on a motion under Rule 12(b)(6) or 12(c),
                                       14   matters outside the pleadings are presented to and not excluded by the court, the
                                       15   motion must be treated as one for summary judgment under Rule 56.” FED. R. CIV. P.
                                       16   12(d). In that event, “[a]ll parties must be given a reasonable opportunity to present
                                       17   all the material that is pertinent to the motion.” Id. Rule 12(d) thus furnishes the Court
                                       18   with discretion to consider matter outside the complaint in ruling on this motion, and
                                       19   if it does so, the motion is converted to one for summary judgment under Rule 56. See,
                                       20   e.g., Swedberg v. Marotzke, 339 F.3d 1139, 1146 (9th Cir. 2003).
                                       21   IV.   ARGUMENT
                                       22         A.     Lowe’s Had no Duty to Enforce the Order Birke Relies
                                       23         Birke’s complaint is predicated on Gov. Newsom’s executive order of June 18,
                                       24   2020. FOR., Ex. A, 1:27-2:2; 5:17-23. Birke alleges that order requires all California
                                       25   residents to wear a face covering whenever they are inside a building open to the
                                       26   public, including a business, and seeks to hold Lowe’s liable for failing to enforce that
                                       27   order. Id. All Plaintiff’s theories of liability are rooted in Lowe’s alleged failure to
                                       28   enforce the order in question.
                                                                                        -5-
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 15 of 34 Page ID #:110



                                        1         The executive order Birke was issued by the California Department of Public
                                        2   Health (“CDPH”), on June 18, 2020. It is entitled “Guidance for the Use of Face
                                        3   Coverings” (“Mask Order”). FOR., Ex. C. The Court may not only consider the Mask
                                        4   Order in ruling on this motion given Birke refers to it in his complaint and necessarily
                                        5   relies on it, the Court may treat the Mask Order as part of the complaint and “assume
                                        6   that its contents are true for purposes of a motion to dismiss under Rule 12(b)(6).”
                                        7   Daniels-Hall v. Nat’l Educ. Ass’n, 629 F.3d 992, 998 (9th Cir. 2010).
                                        8         The Mask Order requires “People in California” to wear a mask when inside a
                                        9   public building, subject to certain exceptions. Id. However, it contains no language
                                       10   directing retailers or businesses like Lowe’s to enforce that requirement. Id. In other
                                       11   words, it places the obligation of compliance on individuals. The Mask Order offers
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   nothing more than “guidance” to individual people on when they must wear a mask
                                       13   and is silent as to any “guidance” on enforcement by private entities. 3
                                       14         B.     Nonetheless, had the Emergency Order Pressed Lowe’s into Service
                                       15                to Enforce its Requirements, Lowe’s would be Immune from
                                       16                Liability.
                                       17         Nonetheless, assuming Lowe’s—a private person under the law—was pressed
                                       18   into service by the State to enforce the Mask Order, it would be immune from suit for
                                       19   any liability in carrying out, complying with, or attempting to comply with the order.
                                       20                1.    The Order Birke Relies on Was Promulgated and Issued
                                       21                      Pursuant to the California Emergency Services Act.
                                       22         The California Emergency Services Act (“CESA”), Cal. Gov’t Code §§ 8550 et
                                       23   seq., arms the Governor with the power to proclaim a state of emergency, id. at § 8625,
                                       24   and gives him not only “complete authority over all agencies of the state government”
                                       25   during a state of emergency, but also “the right to exercise within the area designated
                                       26   all police power vested in the state by the Constitution and laws of the State of
                                       27

                                       28
                                            3
                                             Lowe’s nonetheless faithfully followed CDC guidelines by placing signs in its stores
                                            and passed a health inspection just days after the incident. FOR., 3:12-15.
                                                                                       -6-
                                                    MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                 Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 16 of 34 Page ID #:111



                                        1   California in order to effectuate the purposes of … [the Act].” Id. at § 8627. It also
                                        2   requires him to “promulgate, issue, and enforce such orders and regulations as he
                                        3   deems necessary, in accordance with the provisions of Section 8567[,]” id., and
                                        4   provides they “shall have the force and effect of law.” Id. at § 8567.
                                        5         Under those powers, the Governor proclaimed a state of emergency resulting
                                        6   from the COVID-19 pandemic, and thereafter issued executive orders, including N-
                                        7   25-20, N-33-20 and N-60-20. 4 FOR., Exs. D-G. The Governor ordered all California
                                        8   residents to “heed any orders and guidance” public health officials may issue regarding
                                        9   the COVID-19 pandemic, including those the Governor ordered the Department of
                                       10   Public Health to develop. Id., Exs. E-G. He also empowered the State Public Health
                                       11   Officer “to take any action she deems necessary to protect public health.” Id., Ex. G.
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   The Mask Order was consequently promulgated by the Department of Public Health
                                       13   pursuant to the Governor’s powers under the CESA.
                                       14                2.    The CESA Confers Immunity on Both the Government and
                                       15                      Private Persons Impressed into Service Due to an Emergency.
                                       16                      a.     The CESA Immunizes the Government from Liability
                                       17                             for Acts or Omissions Relating to the Quelling of an
                                       18                             Emergency.
                                       19         As for the immunity conferred on the government, the CESA provides:
                                       20         The state or its political subdivisions shall not be liable for any claim
                                                  based upon the exercise or performance, or the failure to exercise or
                                       21         perform, a discretionary function or duty on the part of a state or local
                                                  agency or any employee of the state or its political subdivisions in
                                       22         carrying out the provisions of this chapter.
                                       23         Cal. Gov’t Code § 8655 [Emphasis Added].
                                       24

                                       25

                                       26   4
                                              The state of emergency was proclaimed on March 4, 2020, and executive orders N-
                                       27   25-20, N-33-20 and N-60-20 were issued on March 12, 2020, March 19, 2020 and
                                            May 4, 2020 respectively. Id., Exs. D-G. The Governor cited sections 8627 and 8567
                                       28   in executive orders N-33-20 and N-60-20 as authority, and section 8567 in executive
                                            order N-25-20 as authority. Id.
                                                                                       -7-
                                                    MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                 Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 17 of 34 Page ID #:112



                                        1         As one court explained, “[t]he purpose of the … [statute conferring immunity]
                                        2   is self-explanatory.” Thousand Trails, Inc. v. Cal. Reclamation Dist. No. 17, 124
                                        3   Cal.App.4th 450, 458 (2004). “In situations in which the state must take steps
                                        4   necessary to quell an emergency, it must be able to act with speed and confidence,
                                        5   unhampered by fear of tort liability.” Id. “A state of emergency imposes severe time
                                        6   constraints, forcing decisions to be made quickly and often without sufficient time to
                                        7   carefully analyze all potential repercussions.” Id. “[T]he immunity granted … is broad
                                        8   and specifically extended to encompass not only discretionary actions, but also the
                                        9   performance of or failure to perform those discretionary actions.” Id.
                                       10         In LaBadie v. State of Cal., 208 Cal.App.3d 1366 (1989), the court addressed a
                                       11   suit brought after a state of emergency was proclaimed in response to an infestation of
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   the Mediterranean fruit fly. Id. at 1367-68. When mechanical difficulties prevented
                                       13   the State from completing the spraying of malathion according to its original schedule,
                                       14   id. at 1369, the State decided to continue to spray after that date, prompting the plaintiff
                                       15   to sue the State for negligent misrepresentation on the ground it misrepresented when
                                       16   the spraying would be completed. Id. at 1368.
                                       17         The court found the State immune from suit. It observed the mechanical
                                       18   difficulties meant “[a] decision had to be made whether to continue to spray[,]” id.,
                                       19   and that determination, as well as “[w]hether there was time to fully inform the public
                                       20   or other state information services … [,] [were] policy level decisions.” Id. It reasoned
                                       21   “the acts complained of … were in the exercise or performance of, or the failure to
                                       22   perform, a discretionary function and were part of the myriad decisions regarding the
                                       23   implementation of the program … for which there [wa]s governmental immunity ….”
                                       24   Id. [Emphasis added; internal quotations omitted]. The State thus could not be held
                                       25   civilly liable for continuing to spray, nor for deciding to not continue to spray.
                                       26   ///
                                       27   ///
                                       28   ///
                                                                                         -8-
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 18 of 34 Page ID #:113



                                        1                       b.    That Same Immunity Is Extended to a Private Person
                                        2                             Called Upon to Carry Out Measures Intended to Quell
                                        3                             an Emergency.
                                        4         Pursuant to Section 8657, persons “duly impressed into service” during a state
                                        5   of emergency “shall have the same degree of responsibility for their actions and enjoy
                                        6   the same immunities as officers and employees of the state …,” whether in “carrying
                                        7   out, complying with, or attempting to comply with, any order or regulation issued or
                                        8   promulgated pursuant to the … [CESA].” Cal. Gov’t Code § 8657(a). In the latter
                                        9   respect, the Governor is empowered to “utilize any private property or personnel
                                       10   deemed by him necessary in carrying out the responsibilities … vested in him as Chief
                                       11   Executive of the state ….” Cal. Gov’t Code § 8572 [Emphasis Added].
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12         For immunity to attach to a private person, there need only be a state of
                                       13   emergency proclaimed and a showing that person was “duly impressed into service.”
                                       14   Id. at § 8657(a). As noted, a state of emergency was proclaimed. FOR., Ex. D.
                                       15   Assuming, as Birke claims, the Mask Order charged Lowe’s with enforcing it, the
                                       16   question is whether Lowe’s was “duly impressed into service.”
                                       17         The phrase duly impressed into service” is not defined in the CESA. See Cal.
                                       18   Gov’t Code §§ 8555-8557. The plain and ordinary meaning of the terms “duly” and
                                       19   “impressed” therefore control. Anderson Union High Sch. Dist. v. Shasta Secondary
                                       20   Home Sch., 4 Cal.App.5th 262, 278 (2016). To ascertain the plain meaning of terms
                                       21   used in a statute, courts often look to dictionaries, as they reflect such meaning. Joyce
                                       22   v. Ford Motor Co., 198 Cal.App.4th 1478, 1491 (2011). The term “duly” “has acquired
                                       23   a fixed legal meaning, and when used before any word implying action … means that
                                       24   the act was done properly, regularly and according to law.” BALLENTINE’S LAW
                                       25   DICTIONARY (Lexis-Nexis 2010).        See also merriam-webster.com/dictionary/duly
                                       26   (“duly” means “in a due manner or time; properly.”) The term “impressed” means “to
                                       27   levy or take by force for public service,” or “to procure or enlist by forcible
                                       28   persuasion.” merriam-webster.com/dictionary/impress.
                                                                                       -9-
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 19 of 34 Page ID #:114



                                        1         The phrase “duly impressed into service” therefore means properly and legally
                                        2   called upon and required to render service. Given the Mask Order was issued pursuant
                                        3   to the Governor’s powers under the CESA, any persons called upon to enforce it were
                                        4   properly and legally called upon to render service. As a result, assuming, as alleged
                                        5   by plaintiff, Lowe’s was required to enforce the Mask Order, it was required to render
                                        6   that service pursuant to the CESA and the Governor’s powers under that Act.
                                        7                       c.     It Follows Lowe’s Is Immune from Civil Liability for
                                        8                              any Damages Plaintiff Claims.
                                        9         If Lowe’s was duly impressed into service by the emergency Mask Order (i.e.,
                                       10   charged with enforcing it), any action or failure to act by Lowe’s in carrying out,
                                       11   complying with or attempting to comply cannot give rise to civil liability. Cal. Gov’t
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Code § 8657(a). Thus, actions taken by Lowe’s to encourage customers to comply
                                       13   with the order, and decisions made by Lowe’s as to when and how to enforce the order
                                       14   in the absence of specific guidance from the state, cannot subject it to liability.
                                       15         Directly apt here, the Mask Order expressly exempts certain individuals from
                                       16   wearing masks. FOR., Ex. C. That includes “persons with a medical condition, mental
                                       17   health condition, or disability that prevents [the] wearing of a face covering.” Id.
                                       18   Thus, a retailer like Lowe’s is “carrying out, complying with or attempting to comply
                                       19   with” the Mask Order by not insisting every person in its store wear a mask. Indeed,
                                       20   were Lowe’s to insist every person wear a mask, including persons having a medical
                                       21   or mental health condition, it would be violating the Mask Order. The exercise of
                                       22   discretion to not insist a customer wear a mask (precisely because he or she may very
                                       23   well have a medical condition, mental health condition or disability excusing him or
                                       24   her from not wearing a mask that cannot be readily discerned), is therefore the very
                                       25   type of action sheltered from liability. Directly apropos that point, the “COVID-19
                                       26   INDUSTRY GUIDANCE: Retail” issued by the CDPH on July 2, 2020, provides:
                                       27         Businesses that are open to the public should be cognizant of the
                                                  exemptions to wearing face coverings in the CDPH Face Covering
                                       28         Guidance and may not exclude any member of the public for not wearing

                                                                                        - 10 -
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 20 of 34 Page ID #:115



                                        1         a face covering if that person is complying with the guidance. Businesses
                                                  will need to develop policies for handling these exemptions among
                                        2         customers, clients, visitors, and worker.
                                        3         FOR., Ex. H [Emphasis Added].
                                        4   That “guidance” confirms retailers may not exclude all persons not wearing masks if
                                        5   those persons are otherwise abiding by the rules.
                                        6         Moreover, in noting businesses will need to “develop policies” for handling the
                                        7   exemptions, it directly imbues them with the discretion intended to fall within the
                                        8   immunity provision.     As noted, the immunity is intended to prevent either the
                                        9   government or one pressed into service from being put in the impossible position of
                                       10   being second-guessed for decisions made under emergent circumstances. Thousand
                                       11   Trails, Inc.,124 Cal.App.4th at 458. It is therefore deliberately broad, and covers “not
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   only discretionary actions, but also the performance of or failure to perform those
                                       13   discretionary actions.” Id. As in LaBadie, decisions as to whether to require a mask
                                       14   or give a customer the benefit of the doubt, including by not asking whether he or she
                                       15   is exempt, are part of the “myriad decisions” which must be made in responding to
                                       16   something like the Mask Order. They accordingly trigger the immunity provision.
                                       17                      d.     Immunity Is Compelled by Other Considerations.
                                       18         Retail employees are neither able nor qualified to discern whether a person has
                                       19   a medical condition, mental health condition, or disability excusing him or her from
                                       20   wearing a mask. They cannot be expected to assess whether a person not wearing a
                                       21   mask is truly exempt under the Mask Order. There is therefore no point in having
                                       22   them ask customers without a mask whether they are in fact exempt. The customer
                                       23   could simply respond in the affirmative, and the employee would be powerless to
                                       24   gainsay him or her. Further, as noted, the Mask Order does not require retailers to
                                       25   enforce it. It instead places the burden on members of the public to police themselves,
                                       26   undoubtedly because of the difficulty inherent in enforcement, including the
                                       27   assessment of which persons are exempt.
                                       28         Equally important, were retailers to attempt to verify compliance by asking, they
                                                                                      - 11 -
                                                    MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                 Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 21 of 34 Page ID #:116



                                        1   would invade the customer’s privacy, as he or she would be asked to reveal sensitive
                                        2   information not only to the questioner, but also anyone else within earshot. See, e.g.,
                                        3   Brown v. Mortensen, 51 Cal.4th 1052, 1057, 1066 (2011) (recognizing “[i]ndividuals
                                        4   … have a substantial interest in the privacy of their medical information” and noting
                                        5   the protections extended under both state and federal law, including HIPAA).
                                        6   Retailers like Lowe’s could therefore risk liability on that basis were they to employ
                                        7   those measures. Excluding a customer for not wearing a face covering could also
                                        8   violate the Americans with Disabilities Act and the Unruh Act (Cal. Civil Code § 51).
                                        9         Finally, retail workers have found themselves on the front lines of a battle over
                                       10   masks which has proved not only dangerous, but fatal. In an article published on July
                                       11   26, 2020, dailywire.com noted several examples of the harm which reportedly ensued
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   from attempting enforcement, and that national retailers Walmart and Home Depot
                                       13   will not insist customers wear masks for that very reason. FOR., Ex. I. “[A] Starbucks
                                       14   barista in California was allegedly punched in the face for asking [a] customer to put
                                       15   a mask on …, a New York man allegedly assaulted a manager and bartender after
                                       16   being asked to put on a face mask… [and] [a] security guard at a Family Dollar store
                                       17   in Michigan was shot dead in May after he told a customer to wear a mask.” Id. Exs.
                                       18   J, K. A Target employee in Van Nuys suffered a broken arm in a fight with two men
                                       19   after attempting to enforce the mask policy. Id., Ex. L.
                                       20         Given the immunity under the CESA and the foregoing considerations, a retailer
                                       21   cannot be properly charged with civil liability for not insisting every customer wear a
                                       22   mask, nor for not compelling employees to endanger themselves by enforcing the
                                       23   Mask Order. The CDC in fact recently issued “Guidance” advising employees should
                                       24   not attempt enforcement due to the dangers noted. Id., Ex. T.
                                       25         C.     For the Same Reasons Birke Cannot Base His Claims on the Order
                                       26                of the County Department of Public Health.
                                       27         Nor can Birke predicate his claims on the order issued by the Los Angeles
                                       28   County Department of Public Health (“LACDPH”) on May 13, 2020. While that order
                                                                                      - 12 -
                                                    MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                 Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 22 of 34 Page ID #:117



                                        1   imposes requirements on businesses regarding the use of masks by customers, FOR.,
                                        2   Ex. M, it expressly provides it was issued to comply with State Executive Order N-
                                        3   33-20, as well as “subsequent State Executive Orders including but not limited to N-
                                        4   60-20.” Id. Further, the LACDPH issued orders on June 26, 2020 and July 17, 2020,
                                        5   recognizing exemptions from the requirement to wear a mask. FOR., Exs. N, O.
                                        6         D.     Lowe’s Is Not Liable for Harm Caused by the Intentional Acts of
                                        7                Third Parties Absent Notice Such Harm Was Likely to Occur.
                                        8                1.    The Harm Birke Claims Resulted from Intentional Acts by a
                                        9                      Third Party and Therefore Invokes the Analysis Applicable
                                       10                      to Such Acts.
                                       11         Birke pleads a count of “fraud” premised on Lowe’s alleged representations
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   customer health was a priority and that it complied with recommendations regarding
                                       13   the health of employees and customers, a count of “public nuisance” premised on the
                                       14   claim that allowing unmasked customers (basically just the one) created a health risk
                                       15   to the public, and a count of negligence per se premised on Lowe’s alleged violation
                                       16   of Mask Order. However, the predicate “harm” he claims in each case—a customer
                                       17   allegedly spitting on him and “potentially” exposing him to COVID-19—has nothing
                                       18   to do with his reliance on Lowe’s representations or that fact that it may have allowed
                                       19   an unmasked customer in the store. It was instead the result of an intentional tort by a
                                       20   third party, following Birke’s decision to confront that person and pursue him
                                       21   throughout the store. FOR., Ex. A, 2:3-8. Birke’s claims therefore invoke the analysis
                                       22   applied to any wrongful act by a third party which causes harm.
                                       23                2.    Whether One Is Liable for Wrongful Acts by Third Parties
                                       24                      Turns on Whether It Has Reasonable Cause to Anticipate
                                       25                      Them.
                                       26         Whether one in possession of premises owes a duty to prevent harm is a question
                                       27   of law for the court. Ambriz v. Kelegian, 146 Cal.App.4th 1519, 1533 (2007). “Courts
                                       28   have determined that an actor has no legal duty to avoid harm that is not foreseeable.”
                                                                                      - 13 -
                                                    MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                 Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 23 of 34 Page ID #:118



                                        1   Id. (citing Ann M. v. Pac. Plaza Shopping Center, 6 Cal.4th 666, 674 (1993)),
                                        2   overruled in part on other grounds in Reid v. Google, Inc., 50 Cal.4th 512, 521 (2010)).
                                        3   “The duty of a proprietor of a business establishment to business invitees generally
                                        4   includes a ‘duty to take affirmative action to control the wrongful acts of third persons
                                        5   [that] threaten invitees where the occupant has reasonable cause to anticipate such acts
                                        6   and the probability of injury resulting therefrom.’” Id. (citing Kentucky Fried Chicken
                                        7   of Cal., Inc. v. Superior Court, 14 Cal.4th 814, 819 (1997)).
                                        8         The foreseeable “harm” of allowing an unmasked customer into the store is the
                                        9   threat of contracting COVID-19 from unintentional exposure to airborne particles
                                       10   (indeed, that is the harm the emergency Mask Order is intended to prevent and on
                                       11   which plaintiff’s causes of action are premised). What Birke asks this court to
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   conclude, however, is that not enforcing a mask mandate gives rise to a foreseeable
                                       13   risk that one customer may intentionally spit on another. Birke has not alleged facts
                                       14   which would have made that harm foreseeable so as to impose a duty on Lowe’s.
                                       15                3.     Lowe’s Had No Reasonable Cause to Anticipate the Act in
                                       16                       Question, Nor Birke’s Behavior in Provoking It.
                                       17         Here, Lowe’s had no reason to anticipate another customer would intentionally
                                       18   spit in Birke’s face. Moreover, the absurdity of Birke’s claim is evident. A finding
                                       19   the incident here was foreseeable would mean Lowe’s was obliged to foresee that any
                                       20   customer not wearing a mask was reasonably likely to deliberately spit on another
                                       21   customer. Such a finding necessarily implies a conclusion that the purpose of requiring
                                       22   customers to wear masks is not to prevent accidental transmission of a virus, but
                                       23   instead to prevent an intentional tort. That is the only way to connect the dots between
                                       24   causes of action premised on the fact the unknown customer was not wearing a mask,
                                       25   and the actual harm Birke claims. Foreseeability would mean that when Lowe’s
                                       26   allowed the customer in without a mask, a reasonable retailer would have foreseen
                                       27   everything that then ensued (which was precipitated by Birke’s own conduct).
                                       28

                                                                                       - 14 -
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 24 of 34 Page ID #:119



                                        1         E.     Birke’s Fails to State a Cause of Action for Fraud.
                                        2         Apart from the impediments already noted, Birke’s claim for fraud fails of its
                                        3   own accord. “The elements of fraud are: (1) a misrepresentation (false representation,
                                        4   concealment, or nondisclosure); (2) knowledge of falsity (or scienter); (3) intent to
                                        5   defraud, i.e., to induce reliance; (4) justifiable reliance; and (5) resulting damage.”
                                        6   Robinson Helicopter Co. v. Dana Corp., 34 Cal.4th 979, 990 (2004).
                                        7                1.    Birke has not and cannot Allege Facts Showing a Causal
                                        8                      Connection Between his Alleged Reliance and the Harm he
                                        9                      Claims.
                                       10         “Misrepresentation, even maliciously committed, does not support a cause of
                                       11   action unless the plaintiff suffered consequential damages.” Beckwith v. Dahl, 205
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Cal.App.4th 1039, 1064 (2012). Moreover, “[w]hatever form it takes, the injury
                                       13   or damage must not only be distinctly alleged but its causal connection with the
                                       14   reliance on the representations must be shown.” Goehring v. Chapman Univ., 121
                                       15   Cal.App.4th 353, 364 (2004) [Emphasis added]. “[T]o be actionable, harm must
                                       16   constitute something more than nominal damages, speculative harm, or the threat of
                                       17   future harm … not yet realized[.]” Philipson & Simon v. Gulsvig, 154 Cal.App.4th
                                       18   347, 364 (2007). Where, for example, a plaintiff alleges possible exposure to harm,
                                       19   rather than actual exposure, a cause of action for fraud cannot be maintained. Id. The
                                       20   problem for Birke is the mere possibility of contracting COVID-19 does not involve
                                       21   actual harm but instead the speculative threat of future harm. On the other hand, the
                                       22   only non-speculative harm he suffered—allegedly being spit on—is too remote from
                                       23   any conduct on Lowe’s part to be actionable.
                                       24         In his cause of action for fraud, Birke alleges that, as a result of his professed
                                       25   reliance on Lowe’s “representations,” he was “possibly deliberately infected by the
                                       26   attacker ….” FOR., Ex. A, 10:2-4 [Emphasis Added]. However, he has admitted he
                                       27   ///
                                       28   ///
                                                                                      - 15 -
                                                    MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                 Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 25 of 34 Page ID #:120



                                        1   was not infected with the COVID-19 virus.5 To recover, Birke must allege he
                                        2   suffered actual harm, not a mere speculative possibility of “future harm … not yet
                                        3   realized.” Philipson & Simon v. Gulsvig, supra, 154 Cal.App.4th at 364. He has not
                                        4   done so.
                                        5         In that regard, Birke must show a legally cognizable connection between his
                                        6   reliance on Lowe’s representations, and the simple battery of being spit. Assuming
                                        7   for the sake of argument Lowe’s statements were actionable misrepresentations, its
                                        8   tortious act was complete when it allowed a customer into the store without a mask.
                                        9   But that act was not the legal cause of any non-speculative harm to plaintiff. To get
                                       10   from that act to any actual harm caused by independent third-party conduct is a
                                       11   tortured and circuitous journey requiring the conclusion that, by allowing a customer
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   in without a mask, Lowe’s was the legal cause of Birke being spit on. That chain of
                                       13   causation is too attenuated and remote to support Birke’s claim.
                                       14                 2.    Birke Fails to Allege any Misrepresentations of Fact and any
                                       15                       Justifiable Reliance on Them.
                                       16                       a.    Birke Must Allege a Specific Statement of Fact to Be
                                       17                             Able to Justifiably Rely on It.
                                       18         Birke must allege a specific misrepresentation of fact, and that he justifiably
                                       19   relied on it to prevail. See Cal. Civil Code § 1710; Lim v. The TV Corp. Int’l, 99
                                       20   Cal.App.4th 684, 694 (2002). Statements which are too vague or general to constitute
                                       21   a specific misrepresentation of fact are incapable of inducing justifiable reliance, and
                                       22   accordingly cannot support a claim for fraud. See id.; Gentry v. eBay, Inc., 99
                                       23   Cal.App.4th 816, 835 (2002); Rochlis v. Walt Disney Co., 19 Cal.App.4thh 201, 216
                                       24   (1993), disapproved on other grounds in Turner v. Anheuser-Busch, Inc., 7 Cal.4th
                                       25

                                       26
                                            5
                                              In an article published by the Charlotte Observer on July 23, 2020, the newspaper
                                            reported Birke stated “his COVID-19 test results came back negative.” FOR., Ex. P.
                                       27   While the article does not reflect a statement under oath, an admission by a party to a
                                            lawsuit is not hearsay. FED. R. EVID. § 801(d)(2); Forney v. Hopkins, 2009 U.S.
                                       28   Dist. LEXIS 145863, *6-7 (D. Mont. Mar. 26, 2009). And indeed, nowhere in the
                                            complaint does Birke allege he or anyone else was actually infected.
                                                                                      - 16 -
                                                       MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                    Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 26 of 34 Page ID #:121



                                        1   1238, 1251 (1994) (“Promises too vague to be enforced will not support a fraud claim
                                        2   any more than they will one in contract.”)
                                        3         Vague or “highly subjective” statements, for example, are not the sort another
                                        4   would “interpret as factual or upon which he could reasonably rely.” Gentry v. eBay,
                                        5   Inc., supra, 99 Cal.App.4th at 835. The same is true of a representation of one’s
                                        6   “judgment as to quality, value, authenticity, or other matters of judgment.” Id. (citing
                                        7   RESTATEMENT (SECOND) OF TORTS § 538A). Most apt here, generalized or unspecific
                                        8   assertions, such as one’s general commitment to a course of conduct or an aspiration
                                        9   to the accomplishment of a goal, are not actionable. See, e.g., Wilson v. Houston
                                       10   Funeral Home, 42 Cal.App.4th 1124, 1139 (1996) (representation funeral services
                                       11   would be “dignified and respectful” noted to be “too general and amorphous to serve
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   as the basis for a fraud cause of action.”)
                                       13                       b.     Further, Whether There Was Justifiable Reliance May
                                                                       Be Decided as a Matter of Law, and Requires a
                                       14                              Consideration of the Plaintiff’s Knowledge, Education
                                                                       and Experience.
                                       15
                                                  “[W]hether a party’s reliance was justified may be decided as a matter of law if
                                       16
                                            reasonable minds can come to only one conclusion based on the facts.” Guido v.
                                       17
                                            Koopman, 1 Cal.App.4th 837, 843 (1991). In addition, “[i]n determining whether one
                                       18
                                            can reasonably or justifiably rely on an alleged misrepresentation, the knowledge,
                                       19
                                            education and experience of the person claiming reliance must be considered.” Hasso
                                       20
                                            v. Hapke, 227 Cal.App.4th 107, 132 (2014). “If the conduct of the plaintiff in the light
                                       21
                                            of his own intelligence and information was manifestly unreasonable, … he will be
                                       22
                                            denied a recovery.” Alliance Mortgage Co. v. Rothwell, 10 Cal.4th 1226, 1247 (1995).
                                       23
                                                                c.     Lowe’s Announcement That Customer Health and
                                       24
                                                                       Safety Was a Priority Is Not Actionable, Especially in
                                       25
                                                                       Light of Birke’s Membership in the California Bar.
                                       26
                                                  Here, Birke claims “LOWE’S advertises to the public that … [its] customers’
                                       27
                                            health is … [its] priority during the COVID-19 virus,” and “broadcast over the public
                                       28

                                                                                          - 17 -
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 27 of 34 Page ID #:122



                                        1   address system at the Store that its customers’ health and safety is its priority.” FOR.,
                                        2   Ex. A, 2:16-19; 5:6-8; 6:4-7. Birke alleges he relied on that “misrepresentation,” but
                                        3   it proved false, because Lowe’s did not enforce the Mask Order. Id., 8:27-9:10.
                                        4            That Lowe’s advertised or announced its customers’ health and safety was a
                                        5   priority is incapable of supporting a claim for fraud. It is simply too vague and general
                                        6   for any reasonable person to reasonably ascribe to it specific acts or conduct on the
                                        7   part of the maker which, if not met, would amount to fraud. That statement contains
                                        8   nothing definitive about how or to what degree Lowe’s was enforcing any emergency
                                        9   order.     Moreover, how would one measure whether certain acts or omissions
                                       10   demonstrate the health and safety of customers was not a priority?               Lowe’s
                                       11   “advertisement” or “announcement” is instead an expression of a general commitment
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   to a course of conduct or an aspiration to the accomplishment of a goal. It accordingly
                                       13   cannot be bootstrapped into a claim for fraud. The mere fact that one store or a few
                                       14   employees allowed one customer in without a mask does not and cannot prove the
                                       15   alleged statements were false at the time they were made.
                                       16            Moreover, in assessing whether one could have reasonably or justifiably relied
                                       17   on a “misrepresentation,” the knowledge, education and experience of the plaintiff
                                       18   must be considered. If, in light of those factors, the plaintiff’s professed reliance was
                                       19   unreasonable, he cannot recover. Birke is a member of the California Bar, and has
                                       20   been since 1989. See FOR., Ex. Q. He therefore has the knowledge, education and
                                       21   experience to disabuse him of the notion Lowe’s “advertisement/announcement”
                                       22   could be parlayed into a claim for fraud. To the extent Birke’s claim is premised on
                                       23   the assertion he relied on general statements about a commitment to customer health
                                       24   as a promise that he would not encounter an unmasked customer—particularly when
                                       25   some customers are exempt and the news is saturated with stories of retail customers
                                       26   refusing to wear mask—such reliance would have been “manifestly unreasonable.”6
                                       27
                                            6
                                              Birke’s argument hinges on the fanciful assertion he only decided to enter Lowe’s
                                       28   store because of the notices posted. He admits he’d already made the decision to go
                                            there before he saw the signs or heard any announcements. The assertion that he went
                                                                                       - 18 -
                                                       MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                    Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 28 of 34 Page ID #:123



                                        1                      d.     The Claim Lowe’s Posted Signs Stating It Complied
                                        2                             with All “Recommendations” to Protect Its Customers
                                        3                             and Employees Is Likewise Not Actionable.
                                        4         Birke also alleges he “saw notices at the entrance that LOWE’S complied with
                                        5   all recommendations regarding protecting its customers and employees from COVID-
                                        6   19.” FOR., Ex. A, 5:26-6:1. He claims he entered the store in reliance on them, given
                                        7   his knowledge of the COVID-19 pandemic and the danger it allegedly poses. Id., 6:1-
                                        8   3. Those allegations are, however, likewise too vague and general. “Unlike most
                                        9   pleadings, a cause of action for fraud must be pleaded with specificity.” Lim v. The
                                       10   TV Corp. Int’l, 99 Cal.App.4th at 694. Birke does not allege precisely what the alleged
                                       11   “notices” stated, and it is accordingly impossible to determine what Lowe’s
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   specifically “represented.”      In the latter vein, it is impossible to know what
                                       13   “recommendations” Birke refers to, and that term is in any event subjective.
                                       14         The sheer quantity of statements from various governmental entities relating to
                                       15   COVID-19, whether at the national, state or local level, makes it impossible to
                                       16   determine what Lowe’s supposedly identified as the object of its compliance. If it is
                                       17   the Mask Order Birke has in mind, as noted above, assuming it implicated Lowe’s,
                                       18   Lowe’s complied with it.      In that instance, Birke’s pleading does not allege a
                                       19   misrepresentation. Birke’s claim for fraud must therefore be dismissed for want of
                                       20   any actionable misrepresentations, even if leave to amend is granted.
                                       21                3.    Given These Defects, Birke’s Claim for Punitive Damages
                                       22                      Also Fails.
                                       23         While Birke pleads a claim for punitive damages based on his cause of action
                                       24   for fraud, FOR., Ex. A, 10:5-10, that claim fails for the same reasons. “In California,
                                       25   as at common law, actual damages are an absolute predicate for an award of exemplary
                                       26   or punitive damages.” Kizer v. Co. of San Mateo, 53 Cal.3d 139, 147 (1991) (citing
                                       27

                                       28   in only because he believed he would encounter no unmasked patrons defies common
                                            sense and Birke’s own knowledge and experience.
                                                                                      - 19 -
                                                    MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                 Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 29 of 34 Page ID #:124



                                        1   Cal. Civ. Code § 3294). A court is in fact “without right to award exemplary damages”
                                        2   where the plaintiff has not suffered any actual damages as a result of defendants acts
                                        3   or omissions. Mother Cobb’s Chicken Turnovers v. Fox, 10 Cal.2d 203, 205 (1937).
                                        4   Since Birke’s cause of action for fraud fails for the reasons set forth above, including
                                        5   because he did not suffer any actual damages as a result of his reliance on Lowe’s
                                        6   statement, he cannot recover punitive damages.
                                        7         F.      Birke’s Claim for Public Nuisance Fails to State a Cause of Action.
                                        8         Birke alleges Lowe’s supposed practice of not requiring all customers to wear
                                        9   a face mask resulted in a noxious condition in its store amounting to a public nuisance.
                                       10   FOR., Ex. A, 10:6-11:5. While he asserts the condition was “specially and particularly
                                       11   injurious” to him, the only harm he claims peculiar to him is a “significantly increased
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   likelihood of contracting COVID-19” due to the actions of a third party not wearing a
                                       13   mask. Id., 11:5-11. In other words, the peculiar harm he suffered was not the result
                                       14   of the alleged public nuisance—customers not wearing masks—but was instead the
                                       15   result of unrelated third-party conduct.
                                       16                 1.    Plaintiff has not Pled the Existence of an Actionable
                                       17                       Nuisance.
                                       18         Section 3493 of the California Civil Code defines a nuisance as “anything which
                                       19   is injurious to health . . ., or is indecent or offensive to the senses, or an obstruction to
                                       20   the free use of property . . ..” Cal. Civ. Code § 3479 [Emphasis Added.] First, nothing
                                       21   in Section 3479 or relevant case law supports the conclusion a nuisance will be found
                                       22   where, as here, the alleged nuisance prevents Birke’s free use of Lowe’s property. The
                                       23   nuisance must obstruct the free use of his own property. See, e.g., Hutcherson v.
                                       24   Alexander, 264 Cal.App.2d 126, 130 (1968)(nuisance consists in the use of one’s
                                       25   property that obstructs another’s use and enjoyment of his own property).
                                       26         Further, as regards conditions injurious to health, the statute makes clear that it
                                       27   must be one that “is” injurious to health. Plaintiff has not alleged sufficient facts to
                                       28   show that the alleged nuisance—a customer without a mask—is a condition injurious
                                                                                         - 20 -
                                                       MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                    Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 30 of 34 Page ID #:125



                                        1   to health in and of itself. Determining such to be a nuisance would require a finding
                                        2   the alleged condition presents more than “[a] mere possibility or fear of future injury.”
                                        3   Beck Dev. Co. v. S. Pac. Trans. Co., 44 Cal.App.4th 1160, 1213 (1996).
                                        4         Thus, a nuisance in this case did not exist unless the presence of an unmasked
                                        5   patron was “indecent or offensive to the senses.” This is defined to include conduct
                                        6   that is offensive to the five senses of hearing, sight, touch, smell, and taste, or which
                                        7   offends public morals. People ex rel. Busch v. Projection Room Theater, 17 Cal.3d
                                        8   42, 50-51 (1976). Given that, up until a few short months ago, virtually no one wore
                                        9   face coverings in public, that jurisdictions across the country differ on whether or not
                                       10   they require masks, and the fact it is reasonable to expect to encounter unmasked
                                       11   persons in a variety of situations even under current conditions, it simply cannot be
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   said the presence of an unmasked individual is offensive to the senses or public morals.
                                       13         Indeed, the Mask Order exempts certain individuals from the mask requirement.
                                       14   That exemption is not dependent on whether they have COVID-19 and thus could
                                       15   possibly transmit it to others in a public store. This fact alone means that the “noxious”
                                       16   condition of which Birke complains—the presence of an unmasked individual—
                                       17   simply cannot be actionable as a nuisance under the law. Since the Mask Order
                                       18   exempts certain individuals, the mere presence of someone without a mask is not, as a
                                       19   matter of law or logic, “noxious” or “indecent or offensive to the senses.”
                                       20                2.     A Plaintiff Must Allege a Special Injury, and Birke Has Not
                                       21                       Done So.
                                       22         Birke has brought an action for public, not private nuisance. “A private person
                                       23   may maintain an action for a public nuisance, if it is specially injurious to himself, but
                                       24   not otherwise.” Cal. Civ. Code § 3493 [Emphasis Added]. 7 The requirement the
                                       25   plaintiff suffer an injury “specially injurious to himself” means “[t]he damage suffered
                                       26   must be different in kind, not merely in degree, from that suffered by other members
                                       27

                                       28
                                            7
                                             That Birke alleges the conditions at the store were injurious to others he might expose
                                            to the COVID-19 virus, FOR., Ex. A, 11:8-11, is therefore irrelevant.
                                                                                       - 21 -
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 31 of 34 Page ID #:126



                                        1   of the public.” Kempton v. City of Los Angeles, 165 Cal.App.4th 1344, 1349 (2008)
                                        2   [Emphasis Added]. That the plaintiff was, for example, “exposed to a greater danger
                                        3   of disease by reason of the nuisance, does not … constitute a special injury, but merely
                                        4   a greater injury of a general kind.” Lind v. San Luis Obispo, 109 Cal. 340, 345-46
                                        5   (1895), Henshaw, J., concurring.
                                        6         Here, Birke does not allege the type of injury necessary to confer standing. He
                                        7   merely alleges he was exposed to a greater danger of contracting the COVID-19 virus,
                                        8   due to Lowe’s failure to require its customers to wear a mask. That will not do. Absent
                                        9   some actual injury resulting from the “nuisance” not suffered by all other members of
                                       10   the public, a suit for public nuisance fails. See, e.g., Birke v. Oakwood Worldwide,
                                       11   169 Cal.App.4th 1540, 1550 (2009). Here, the “nuisance” upon which his cause of
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   action is predicated is exposure to customers not wearing masks. The “harm” is a
                                       13   greater danger of contracting COVID-19, which is not different in kind from any harm
                                       14   suffered by the general public. To the extent he suffered any “special” injury, it was,
                                       15   again, the result of an intentional tort committed by a third party that was neither a
                                       16   foreseeable result of, nor caused by, the alleged nuisance. Therefore, being
                                       17   deliberately spit on—a condition Lowe’s did not create or allow to exist—cannot be
                                       18   the predicate “special injury” for his public nuisance cause of action.
                                       19                3.    Birke’s Claims for Attorney’s Fees and Punitive Damages
                                       20                      Also Fail.
                                       21         Birke’s claims for attorney’s fees under section 1021.5 of the California Code
                                       22   of Civil Procedure as a private attorney general for the public and for punitive damages
                                       23   also fail. Apart from the other requirements it imposes, section 1021.5 only authorizes
                                       24   an award of fees to a “successful” party. Cal. Code Civ. Pro. § 1021.5. Moreover,
                                       25   since Birke is not entitled to compensatory damages, his claim for punitive damages
                                       26   is also barred. Kizer v. Co. of San Mateo, supra, 53 Cal.3d at 147. For all these
                                       27   reasons, Birke’s claim for public nuisance fails.
                                       28

                                                                                      - 22 -
                                                    MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                 Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 32 of 34 Page ID #:127



                                        1         G.     Birke’s Claim for Negligence Per Se Fails to State a Cause of
                                        2                Action.
                                        3         As noted, Birke pleads a cause of action for negligence per se predicated on
                                        4   “executive orders” by the Governor and one allegedly issued by the Mayor of Los
                                        5   Angeles. FOR., Ex. A, 12:5-13. “Negligence per se” is not a cause of action but
                                        6   instead “an evidentiary doctrine.” Quiroz v. Seventh Ave. Center, 140 Cal.App.4th
                                        7   1256, 1285 (2006). By it a plaintiff attempts to prove a cause of action for negligence
                                        8   by relying on a statute, ordinance or regulation to define the duty owed. Evid. Code §
                                        9   669; Elsner v. Uveges, 34 Cal.4th 915, 927 (2004).
                                       10         The first fatal flaw in Birke’s claim concerns the “laws” he relies on to support
                                       11   it. Other than an irrelevant executive order issued June 22, 2020,8 he does not
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   specifically identify the executive orders he relies on to press his claim. Without their
                                       13   specific text, the Court cannot apply the doctrine because it cannot determine the
                                       14   persons the orders were intended to protect or the harm they were intended to prevent.
                                       15   Evid. Code § 669(a)(3), (4); Quiroz v. Seventh Ave. Center, supra, 140 Cal.App.4th at
                                       16   1285. To the extent Birke relies on the Mask Order, as noted above, it imposed no
                                       17   duty on other parties, including, retailers to enforce its terms. It is therefore incapable
                                       18   of defining a duty owed for purposes of a claim for negligence.
                                       19         The second fatal flaw concerns the use of the executive orders. The doctrine
                                       20   permits a plaintiff to rely on a “statute,” “ordinance” or “regulation” only. Evid. Code
                                       21   § 669(a). The term “statute” is defined in the Evidence Code to “include a treaty and
                                       22   a constitutional provision[,]” Evid. Code § 230, and connotes a law written by a
                                       23   legislative body. BOUVIER’S LAW DICTIONARY. While not defined in the Evidence
                                       24   Code, the terms “ordinance” and “regulation” respectively mean “[a]n article of
                                       25   municipal legislation,” id., and a rule or standard adopted by a “state agency to
                                       26   implement, interpret or make specific a law enforced or administered by it.” Cal.
                                       27

                                       28
                                            8
                                             The executive order issued on June 22, 2020, N-70-20, simply extended parts of order
                                            N-54-20 addressing the operation of recycling centers. FOR., Exs. R, S.
                                                                                        - 23 -
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 33 of 34 Page ID #:128



                                        1   Gov’t Code § 11342.600. Executive orders do not fall within those definitions, and
                                        2   Birke consequently cannot rely on them to assert his claim.
                                        3         The third flaw concerns the issue of damages. It is axiomatic a plaintiff must
                                        4   have suffered an actual loss or damage to recover for negligence. Toland v. Sunland
                                        5   Housing Group, Inc., 18 Cal.4th 253, 267 (1998). The entire thrust of Birke’s suit,
                                        6   and indeed its raison d’etre, is the claim he suffered fear of exposure to COVID-19.
                                        7   Apart from such fear of exposure, it would not exist. However, he cannot meet the
                                        8   arduous standard articulated in Potter v. Firestone Tire & Rubber Co., 6 Cal.4th 965
                                        9   (1993), for recovering damages for such fear.
                                       10         Apart from a physical injury, damages for such fear may only be recovered if
                                       11   the plaintiff pleads and proves he was exposed to a virus as a result of the defendant’s
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   negligent breach of duty and his fear is corroborated by a reliable medical or scientific
                                       13   opinion it is “more likely than not” he will suffer the negative effects of the virus.
                                       14   Macy’s Cal., Inc. v. Superior Court, 41 Cal.App.4th 744, 750 (1995); Herbert v.
                                       15   Regents of Univ. of Cal., 26 Cal.App.4th 782, 784-88 (1994); Kerins v. Hartley, 27
                                       16   Cal.App.4th 1062, 1073-74 (1994). As the Kerins court made plain in the latter regard,
                                       17   mere exposure is not enough. It is only the well-grounded fear of the likelihood one’s
                                       18   health will be adversely affected that is compensable. See id. (plaintiff had to show it
                                       19   was more likely than not he would develop AIDS due to exposure to the HIV virus).
                                       20   In short, exposure does not necessarily mean harm will ensue. Birke has admitted he
                                       21   tested negative for COVID-19. He can therefore never suffer the negative effects of
                                       22   the virus as a result of the incident, let alone produce a reliable medical or scientific
                                       23   opinion he will suffer those effects.
                                       24         Even if Birke points to the act of the other customer of spitting on him as a
                                       25   “harm” allowing him to recover for his fear, it is insufficient to constitute “physical
                                       26   injury” dispensing with the need to meet the standard articulated in Potter. See Macy’s
                                       27   Cal., Inc. v. Superior Court, supra, 41 Cal.App.4th at 756. The “physical injury”
                                       28   necessary to dispense with that standard is an objective “detrimental change to the
                                                                                       - 24 -
                                                     MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                  Case No.: 2:20-cv-09242
                                Case 2:20-cv-09242-SVW-AGR Document 9 Filed 10/15/20 Page 34 of 34 Page ID #:129



                                        1   body.” Id.; accord Duarte v. Zachariah, 22 Cal.App.4th 1652, 1661-64 (1994). Birke
                                        2   alleges no such damage, and given he tested negative, he cannot show the act of
                                        3   spitting on him otherwise caused an objective abnormality or damage not there before.
                                        4   See Macy’s Cal., Inc. v. Superior Court, supra, 41 Cal.App.4th at 757 (needle stick
                                        5   from hypodermic needle inadequate to constitute “physical injury” given plaintiff
                                        6   never tested positive for HIV and the odds of contracting it were 1 in 200,000).
                                        7   V.      CONCLUSION
                                        8           Birke’s claims for fraud, public nuisance, and negligence per se fail at every
                                        9   turn. While Lowe’s faithfully followed CDC guidelines by placing signs in its stores
                                       10   and passed a health inspection just days after the incident, it was not obligated by the
                                       11   Mask Order to do anything, including force its customers to wear a mask. Assuming
15250 Ventura Boulevard, Ninth Floor
 Sherman Oaks, California 91403-3221
    THARPE & HOWELL, LLP




                                       12   Lowe’s was pressed into service and required to enforce the Mask Order, it is immune
                                       13   from civil liability. For those reasons and the others noted, this suit must be dismissed.
                                       14

                                       15   Dated: October 14, 2020                                  THARPE & HOWELL, LLP
                                       16

                                       17                                                    By:           /s/ Stephanie Forman
                                       18                                                            STEPHANIE FORMAN
                                                                                                     CHARLES D. MAY
                                       19                                                            ROGER W. BACKLAR
                                       20                                                            ERIC B. KUNKEL
                                                                                                     Attorneys for Defendant, LOWE’S
                                       21                                                            HOME CENTERS, LLC,
                                                                                                     MARVIN R. ELLISON
                                       22                                                            and LEVI RENDEROS
                                       23

                                       24

                                       25

                                       26   I:\31000-000\31614\Pleadings\FEDERAL\12(b)(6) Motion to Dismiss (Lowe's)\Motion to Dismiss on behalf of
                                            Lowes-Final.docx
                                       27

                                       28

                                                                                                 - 25 -
                                                       MOTION BY LOWE’S TO DISMISS COMPLAINT UNDER FRCP 12(B)(6) , 12(D)
                                                                                                    Case No.: 2:20-cv-09242
